Title: From Thomas Jefferson to William Tatham, 19 May 1805
From: Jefferson, Thomas
To: Tatham, William


                  
                     Sir 
                     
                     Washington May 19. 05
                  
                  I do not remember that I ever returned a letter unopened to any mortal living, and had still less supposed I had done it to you, of whom I had seen much to approve, and always wished you well. I had heard of your being in town, and was conscious of nothing which should have prevented your calling on me. you would have met a reception dictated by antient and friendly recollections, and I now, in the same spirit present you my salutations and good wishes.
                  
                     Th: Jefferson 
                     
                  
               